Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 1 of 20 Pageid#:
                                  17736



                     UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                          Charlottesville Division

 ELIZABETH SINES, SETH WISPELWEY,
 MARISSA BLAIR, APRIL MUNIZ,
 HANNAH PEARCE, MARCUS MARTIN,
 NATALIE ROMERO, CHELSEA
 ALVARADO, and JOHN DOE,


                        Plaintiffs,
 v.


 JASON KESSLER, RICHARD SPENCER,
 CHRISTOPHER CANTWELL, JAMES
 ALEX FIELDS, JR., VANGUARD        Civil Action No. 3:17-cv-00072-NKM
 AMERICA, ANDREW ANGLIN,
 MOONBASE HOLDINGS, LLC, ROBERT
 “AZZMADOR” RAY, NATHAN DAMIGO,
 ELLIOT KLINE a/k/a/ ELI MOSLEY,
 IDENTITY EVROPA, MATTHEW
 HEIMBACH, MATTHEW PARROTT a/k/a
 DAVID MATTHEW PARROTT,
 TRADITIONALIST WORKER PARTY,
 MICHAEL HILL, MICHAEL TUBBS,
 LEAGUE OF THE SOUTH, JEFF SCHOEP,
 NATIONAL SOCIALIST MOVEMENT,
 NATIONALIST FRONT, AUGUSTUS SOL
 INVICTUS, FRATERNAL ORDER OF THE
 ALT-KNIGHTS, MICHAEL “ENOCH”
 PEINOVICH, LOYAL WHITE KNIGHTS OF
 THE KU KLUX KLAN, and EAST COAST
 KNIGHTS OF THE KU KLUX KLAN a/k/a
 EAST COAST KNIGHTS OF THE TRUE
 INVISIBLE EMPIRE,


                        Defendants.


            PLAINTIFFS’ SECOND PETITION REGARDING RECOVERABLE
               ATTORNEYS’ FEES FROM ROBERT “AZZMADOR” RAY
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 2 of 20 Pageid#:
                                  17737



                                                    TABLE OF CONTENTS



 PROCEDURAL BACKGROUND................................................................................................. 1

 REQUEST FOR FEES AND EXPENSES ..................................................................................... 3

 ARGUMENT .................................................................................................................................. 4

 I.       The Applicable Legal Standard ........................................................................................... 4

 II.      Plaintiffs’ Requested Fees Are Reasonable ......................................................................... 5

           A.         The Hourly Rates Being Applied Are Reasonable ................................................. 6

           B.         Plaintiffs Devoted a Reasonable Number of Hours to Addressing
                      Ray’s Failures to Comply with the May 18 Order. ............................................... 10

           C.         The Lodestar Amount Is Reasonable and There Is No Basis
                      for Adjustment ...................................................................................................... 14

 CONCLUSION ............................................................................................................................. 14
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 3 of 20 Pageid#:
                                  17738



        Pursuant to Rule 37(b)(2)(C) of the Federal Rules of Civil Procedure and this Court’s

 Order, ECF No. 1039 (“Sept. 3 Order”), Plaintiffs hereby submit this Petition identifying the

 reasonable expenses, including attorneys’ fees, that Plaintiffs incurred (i) in connection with

 Defendant Robert “Azzmador” Ray’s failure to appear for his depositions on July 29, 2020 and

 September 14, 2020 and (ii) in preparation for Ray’s civil contempt hearing on September 14,

 2020 (“Show Cause Hearing”).

                                PROCEDURAL BACKGROUND

        Time and again, Defendant Ray has been given fair notice of his discovery obligations in

 this case and has had multiple opportunities to come into compliance. As relevant here, Ray failed

 to appear for two Court-ordered depositions and the September 14, 2020, Show Cause Hearing.

 Plaintiffs then moved for reasonable expenses and costs, including attorneys’ fees, in connection

 with the two depositions and the Show Cause Hearing, which this Court granted. Sept. 3 Order.

 This submission now follows.

        Plaintiffs will not recount once again the long history of Ray’s failures in this case, which

 are set forth in multiple other motions to compel, for sanctions, and prior fee petitions, as well as

 this Court’s own orders. See, e.g., ECF No. 1028 (Aug. 24, 2021 Second Mot. for Evid. Sanctions

 Against Ray); ECF No. 985 (July 2, 2021 Fee Petition re: failure to obey May 18, 2020 discovery

 order); ECF No. 933 (Mar. 25, 2021 Mem. Op. & Order); ECF No. 929 (Mar. 5, 2021 Omnibus

 Fee Petition re: inter alia motion to compel discovery and deposition of Ray); ECF No. 814 (July

 23, 2020 Order); ECF No. 877 (Sept. 16, 2020 Order Finding Ray in Civil Contempt); ECF No.

 803 (July 14, 2020 Mot. to Compel Deposition); ECF No. 750 (June 1, 2020 First Mot. for Evid.

 Sanctions Against Ray and for an Order to Show Cause); ECF No. 728 (May 18, 2020 Order);


                                                  1
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 4 of 20 Pageid#:
                                  17739



 ECF No. 673 (Mar. 11, 2020 Motion to Compel Discovery); ECF No. 383 (Nov. 19, 2018

 Stipulation and Order for the Imaging, Preservation, and Production of Documents); ECF No. 354

 (Oct. 2, 2018 Motion to Compel Inspecting and Imaging).

        On June 8, 2020, Plaintiffs properly noticed Ray’s deposition for July 13, 2020. ECF No.

 803 (July 14, 2020 Mot. to Compel Deposition). Ray did not appear, and Plaintiffs moved to

 compel his deposition and for fees and costs incurred with that deposition. On July 22, 2020, the

 Court ordered Plaintiffs to file a notice of deposition for Ray under seal (ECF No. 811), which was

 done on July 23, 2020 (ECF No. 813). The Court granted Plaintiffs’ motion and ordered Ray to

 appear at a deposition rescheduled for July 29, 2020. 1 ECF No. 814.

        Ray failed to appear for his Court-ordered deposition on July 29, 2020. On August 5, 2020,

 Plaintiffs filed a supplemental brief in support of their July 14, 2020 motion to compel. ECF No.

 818. Plaintiffs noted that at no point prior to his July 29 deposition did Ray inform Plaintiffs he

 did not intend to appear, and that they made multiple attempts to contact him by phone and email

 when he failed to appear. Id. at 2. Ray did not respond to those efforts, and Plaintiffs’ counsel,

 Defendants’ counsel, the court reporter, and the videographer waited for half an hour after the

 deposition was scheduled to begin before Plaintiffs’ counsel made a statement on the record. Id.

 at 2 & Ex. B (ECF No. 818-2, Certificate of Nonappearance, July 29, 2020).

        On August 27, 2020, the Court set an Order to Show Cause Hearing for September 14,

 2020. ECF No. 848. The same day, the Court directed Plaintiffs to file under seal and serve

 another notice of deposition on Ray for September 14, 2020. ECF No. 849. Plaintiffs served and




 1
        The Court also granted Plaintiffs’ request for their reasonable fees and costs incurred in connection with
        Ray’s July 13, 2020 deposition. ECF No. 814. That fee petition, ECF No. 929, is still pending.
                                                       2
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 5 of 20 Pageid#:
                                  17740



 filed this third notice of deposition. ECF No. 858. On September 4, 2020, the Court ordered Ray

 to contact Plaintiffs’ counsel to get any login needed to participate in his September 14, 2020

 deposition. ECF No. 861. On September 9, 2020, Plaintiffs filed a submission identifying the

 evidence they intended to rely on at the September 14 Show Cause Hearing. ECF No. 865.

        On September 16, 2020, this Court found Ray in civil contempt for failing to abide by its

 orders to appear for his September 14, 2020 deposition and the Show Cause Hearing on the same

 day. ECF No. 877. On October 27, 2020, Plaintiffs moved for reasonable fees and expenses

 against Ray in connection with his failure to attend his depositions on July 29, 2020 and September

 14, 2020 and in preparing for and attending the September 14 Show Cause Hearing. ECF No. 898

 (“Oct. 27, 2020 Mot. for Monetary Sanctions”). The Court granted that request on September 3,

 2020 and ordered Plaintiffs to file a petition within 10 days. ECF No. 1039. As the Court noted

 in that order, “Mr. Ray has not taken any steps to purge himself of contempt” over the last year.

 Sept. 3 Order.

                           REQUEST FOR FEES AND EXPENSES

        As set forth in the Declaration of Jessica Phillips in support of this Petition, dated

 September 13, 2021 (“Phillips Declaration” or “Phillips Decl.”), Plaintiffs devoted 69.6 hours of

 attorney and paralegal time to the Motions, totaling $22,198.25 in fees and expenses in connection

 with Ray’s failure to appear for his July 29, 2020 and September 14, 2020 depositions and in

 preparation for the September 14, 2020 Show Cause Hearing.

        The attorney and paralegal hours caused by Ray’s failure to appear for his depositions on

 July 29 and September 14 and the Show Cause Hearing are set forth in further detail in Exhibit A

 to the Phillips Declaration, which includes the following total amounts for time and expenses:


                                                 3
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 6 of 20 Pageid#:
                                  17741



  Exhibit                                 Item                                       Amount

      A      Fees and Costs Incurred Due to Ray’s Failure to Appear for            $22,198.25
             July 29 and September 14 Depositions and in Preparation for
             September 14 Show Cause Hearing



                                            ARGUMENT

 I.       The Applicable Legal Standard

          In this Circuit, “the Court considers the reasonableness of the fees requested” by applying

 a three-step analysis. VT Milcom, Inc. v. PAT USA, Inc., No. 5:16-CV-00007, ECF No. 81 at 3

 (W.D. Va. Jan. 26, 2018) (Hoppe, J.) (citing McAfee v. Boczar, 738 F.3d 81, 88 (4th Cir. 2013)),

 report and recommendation adopted, ECF No. 82 (W.D. Va. Feb. 16, 2018). First, the Court

 determines the lodestar figure by multiplying the number of reasonable hours by the applicable

 reasonable hourly rate. Id.; see also Broccoli v. Echostar Commc’ns Corp., 229 F.R.D. 506, 512

 (D. Md. 2005) (noting the lodestar method is appropriately applied to fee awards under Rule 37).

 The reasonableness of both the number of hours and the hourly rates requested is evaluated using

 the 12 factors set forth in Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717–19 (5th

 Cir. 1974) (the “Johnson factors”). McAfee, 738 F.3d at 88 & n.5. The twelve Johnson factors

 are: “(1) [t]he time and labor expended; (2) the novelty and difficulty of the questions raised; (3)

 the skill required to properly perform the legal services rendered; (4) the attorney’s opportunity

 costs in pressing the instant litigation; (5) the customary fee for like work; (6) the attorney’s

 expectations at the outset of the litigation; (7) the time limitations imposed by the client or

 circumstances; (8) the amount in controversy and the results obtained; (9) the experience,

 reputation, and ability of the attorney; (10) the undesirability of the case within the legal


                                                   4
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 7 of 20 Pageid#:
                                  17742



 community in which the suit arose; (11) the nature and length of the professional relationship

 between attorney and client; and (12) attorneys’ fees awards in similar cases.” Id.

        Second, the court must “‘subtract fees for hours spent on unsuccessful claims unrelated to

 successful ones.’” Id. at 88 (quoting Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 244

 (4th Cir. 2009)).

        Finally, the court “awards a percentage of the remaining amount to the prevailing party,

 depending on the degree of success of the prevailing party’s claims.”            VT Milcom, No.

 5:16-CV-00007, ECF No. 81 at 4.

 II.    Plaintiffs’ Requested Fees Are Reasonable

        As set forth in more detail below, Plaintiffs have taken a deliberately conservative approach

 in their fee request that easily satisfies all relevant Johnson factors and provides no basis for

 reduction. Represented by experienced and able counsel, Plaintiffs pursued an undisputedly

 justified course of action against Ray, who has shown complete disregard for the judicial process

 and this case in an effort to stall discovery to which Plaintiffs were entitled. The rates being

 requested are reasonable, taking into account counsel’s experience and the unique difficulties

 presented by the issues and discovery in this case. The number of hours being requested is also

 reasonable, containing only the hours (and expenses) of certain attorneys and paralegals directed

 specifically at Ray’s failure to appear for his July 29, 2020 and September 14, 2020 depositions

 and at preparing for the September 14, 2020 Show Cause Hearing and related costs for court

 reporting and videography services. Accordingly, the Court should award Plaintiffs the lodestar

 amount as set forth above.




                                                 5
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 8 of 20 Pageid#:
                                  17743



        A.      The Hourly Rates Being Applied Are Reasonable

        In determining the reasonableness of the hourly rates being applied, this Court is instructed

 to consider and weigh, to the extent pertinent, the Johnson factors. See supra at 4–5. Because this

 application for fees arises in the context of the resolution of discovery disputes, rather than at the

 conclusion of the litigation on the merits, Plaintiffs submit that “the customary fee for like work”

 and “the experience, reputation and ability of the attorneys” are the Johnson factors appropriately

 considered in assessing the reasonableness of Plaintiffs’ claimed hourly rates here. See, e.g., Scott

 v. Clarke, No. 3:12-CV-00036, 2014 WL 1463755, at *2, 5 (W.D. Va. Apr. 15, 2014) (Moon, J.)

 (awarding fees based on submission that specifically addressed three of twelve Johnson factors);

 Lismont v. Alexander Binzel Corp., 47 F. Supp. 3d 443, 450 (E.D. Va. 2014) (finding numerous

 Johnson factors inapposite “[b]ecause this matter involve[d] a discovery motion rather than the

 complete disposition of a case after trial”)); SunTrust Bank v. Nik, No. 1:11-CV-343, 2012 WL

 1344390, at *3 (E.D. Va. Mar. 22, 2012), report and recommendation adopted, No. 1:11-CV-343,

 2012 WL 1344376 (E.D. Va. Apr. 17, 2012) (same); see also Mem. Op. 8, ECF No. 738 (granting

 in part Plaintiffs’ motion for fees and costs due to non-compliance, taking into account the Johnson

 factors relating to customary fees for like work and experience and ability of the attorneys).

                1.      Plaintiffs Are Applying the Customary Fee for Like Work in This
                        Jurisdiction

        In seeking an award of attorneys’ fees, Plaintiffs bear the burden of “produc[ing] specific

 evidence of the ‘prevailing market rates in the relevant community’ for the type of work”

 performed. Depaoli v. Vacation Sales Assocs., L.L.C., 489 F.3d 615, 622 (4th Cir. 2007)

 (alteration in original and quoting Spell v. McDaniel, 824 F.2d 1380, 1402 (4th Cir. 1987)).

 “Typically, this means an attorney will demonstrate the market rate for services in the geographic

                                                   6
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 9 of 20 Pageid#:
                                  17744



 jurisdiction of the litigation.” Newport News Shipbuilding & Dry Dock Co. v. Holiday, 591 F.3d

 219, 227 (4th Cir. 2009) (citation omitted); accord Rum Creek Coal Sales, Inc. v. Caperton, 31

 F.3d 169, 175 (4th Cir. 1994) (“The relevant market for determining the prevailing rate is

 ordinarily the community in which the court where the action is prosecuted sits.”). Courts in this

 jurisdiction have awarded fees based on where attorneys practice, rather than where the case is

 heard. See Quesenberry v. Volvo Grp. N. Am., Inc., No. 1:09-CV-00022, 2010 WL 2836201, at

 *9 (W.D. Va. July 20, 2010), report and recommendation adopted, No. 1:09-CV-00022, 2010 WL

 3521996 (W.D. Va. Sept. 3, 2010). In this case, that would mean applying prevailing New York

 and Washington, D.C. market rates, as all of the lawyers who devoted time to the issues caused by

 Ray’s failure to appear for his July 29 and September 14 depositions and the September 14 Show

 Cause Hearing worked at Boies Schiller Flexner LLP in New York; Kaplan Hecker & Fink LLP

 in New York; and Paul, Weiss, Rifkind, Wharton & Garrison LLP in Washington, D.C. However,

 Plaintiffs request that for the purpose of this application, the following local market rates (which

 are substantially lower than both the prevailing market rates for New York City and Washington,

 D.C. normally received by Plaintiffs’ counsel and the actual rates they charge for this case) be used

 for determining the lodestar amount for this application:

    •   Jessica Phillips (Partner)                     $450

    •   Yotam Barkai (Senior Associate)                $275

    •   Katherine Cheng (Senior Associate)             $275

    •   Stephanie Spear (Paralegal)                    $100

    •   Brittany Zhang (Paralegal)                     $100



                                                  7
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 10 of 20 Pageid#:
                                  17745



         These rates are in accordance with the rates for partners and senior associates that courts

 in this Circuit have deemed appropriate in recent cases. See Cab Siquic v. Star Forestry, LLC, No.

 3:13CV00043, 2016 WL 1650800, at *2 (W.D. Va. Apr. 22, 2016) (finding reasonable rates up to

 $450/hour); Three Rivers Landing of Gulfport, LP v. Three Rivers Landing, LLC, No. 7:11-CV-

 00025, 2014 WL 1599564, at *3–4 (W.D. Va. Apr. 21, 2014) (finding reasonable $500/hour for

 lead counsel and $275/hour for an associate who was also a primary attorney); Domonoske v. Bank

 of Am., N.A., 790 F. Supp. 2d 466, 476 (W.D. Va. 2011) (finding reasonable rates ranging from

 $250 to $450/hour); Randle v. H&P Capital, Inc., No. 3:09-CV-608, 2010 WL 2944907, at *8

 (E.D. Va. July 21, 2010) (awarding $450 and $425 per hour to experienced attorneys);

 Quesenberry, 2010 WL 2836201, at *8 (finding reasonable $400/hour for partners and $275 for

 associates with more than 3 years of experience); VT Milcom, Inc., No. 5:16-CV-00007, ECF No.

 81 at 5 (awarding $365 per hour for experienced attorneys and $275 per hour for less experienced

 attorneys, as requested in Pl.’s Br. Ex. A, ECF No. 75-1). The paralegal rates proposed are also

 the same as the paralegal rates this Court has previously approved in this case. May 26, 2020

 Mem. Op. 12, ECF No. 738. In requesting that these rates be applied, Plaintiffs have endeavored

 to ensure that their request falls within the parameters of reasonable fees for this Circuit,

 notwithstanding the higher hourly rates that Plaintiffs’ counsel would normally receive for the type

 of work undertaken here. 2




 2
     While Plaintiffs recognize that the rates requested here are slightly higher than those requested in one prior fee
     petition in this matter, the requested rates are the same as what has been requested in other fee petitions they have
     submitted, ECF Nos. 985, 929, and are reasonable given local rates and in light of the experience and usual rates
     of their attorneys. Plaintiffs reserve the right to request the actual rates of their counsel attorneys and paralegals
     in future fee applications in this case.
                                                            8
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 11 of 20 Pageid#:
                                  17746



                  2.       Plaintiffs’ Attorneys Are Able and Experienced

         Together with co-counsel, Plaintiffs are represented by Boies Schiller Flexner LLP

 (“BSF”), Paul, Weiss, Rifkind, Wharton & Garrison LLP (“Paul, Weiss”), and Kaplan Hecker &

 Fink LLP (“KHF”). BSF is a nationally-recognized litigation and trial firm with an established

 record of winning complex and groundbreaking cases and representations in significant

 constitutional, civil rights, and public interest challenges. See ECF Nos. 929, 985. Similarly, Paul,

 Weiss is widely recognized as one of the nation’s preeminent litigation and trial firms, handling a

 wide variety of complex matters and an established track record of pro bono representation dating

 back to its work on Brown v. Board of Education. KHF is a New York litigation boutique with

 extensive experience litigating civil rights issues. See ECF No. 505.

         As set forth in the Phillips Declaration, the attorneys 3 who worked on the Motions have

 significant prior experience in complex and civil rights litigation:

     •   Jessica Phillips, a Partner at BSF and Paul, Weiss during the relevant time, who devoted
         23.6 hours to the issues caused by Ray’s failure to appear for his July 29 and September
         14 depositions and the September 14 Show Cause Hearing, is a highly experienced
         complex civil litigator, having participated in numerous trials and appeals over the course
         of her career, including before the U.S. Supreme Court. Prior to joining BSF as a Counsel
         in 2016, she was a litigation associate at Latham & Watkins LLP. She served as a law
         clerk for the Honorable Joel M. Flaum on the U.S. Court of Appeals for the Seventh Circuit
         and subsequently for Justice Samuel A. Alito on the U.S. Supreme Court. (See Phillips
         Decl. ¶ 5.)

     •   Yotam Barkai, an associate at BSF and KHF during the relevant time, who devoted 25.7
         hours to the issues caused by Ray’s failure to appear for his July 29 and September 14
         depositions and the September 14 Show Cause Hearing, has extensive litigation and trial
         experience in his eight years in practice. He has successfully argued before the First,
         Fourth, and Fifth Circuits and has been appointed pro bono counsel in various federal
         courts of appeals. He has also devoted significant time to multiple amicus briefs on
         constitutional and civil rights issues. Prior to joining BSF in 2015, he served as a law clerk

 3
     As noted in the Phillips Declaration, during the time period when the relevant work was performed, Ms. Phillips
     was employed by BSF and Paul, Weiss; Mr. Barkai was employed by BSF and Kaplan Hecker; and Ms. Cheng
     was employed by BSF.
                                                         9
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 12 of 20 Pageid#:
                                  17747



         for the Honorable Katherine B. Forrest on the U.S. District Court for the Southern District
         of New York and subsequently to the Honorable Stephen F. Williams on the U.S. Court of
         Appeals for the D.C. Circuit. (See Phillips Decl. ¶ 6.)

     •   Katherine Cheng, an associate at BSF who devoted 2.6 hours to the issues caused by Ray’s
         failure to appear for his July 29 and September 14 depositions and the September 14 Show
         Cause Hearing, has extensive litigation and trial experience in her seven years in practice.
         Prior to joining BSF in July 2018, she clerked for the Honorable Alan C. Kay on the U.S.
         District Court for the District of Hawaii and spent over two years as a litigation associate
         at Latham & Watkins LLP. Ms. Cheng has participated in multiple trials and, as a law
         student, successfully argued before the Ninth Circuit. Her practice focuses on complex
         civil litigation, including representation in an antitrust conspiracy matter, and she has
         devoted significant time to pro bono matters, including federal constitutional challenges at
         the trial and appellate levels. (See Phillips Decl. ¶ 7.)

         B.      Plaintiffs Devoted a Reasonable Number of Hours to Addressing Ray’s
                 Failures to Comply with the May 18 Order

         In determining the reasonableness of the hours expended, this Court should once again

 consider and weigh the relevant Johnson factors. See supra at 4–5. Those factors are “the time

 and labor expended” and “the novelty and difficulty of the questions raised.” See, e.g., Alexander

 S. By & Through Bowers v. Boyd, 929 F. Supp. 925, 939 (D.S.C. 1995) (per curiam) (applying the

 first and second Johnson factors), aff’d sub nom. Burnside v. Boyd, 89 F.3d 827 (4th Cir. 1996);

 AD ex rel. SD v. Bd. of Pub. Educ. of City of Asheville, 99 F. Supp. 2d 683, 690 (W.D.N.C. 1999)

 (same). Applying those factors to the analysis, Plaintiffs’ hours are reasonable and should be

 credited in total.

                 1.     The Time and Labor Expended Was Warranted Given the Difficulty
                        of the Questions Posed

         “A fee applicant has the burden of proving hours to the district court by submitting

 contemporaneous time records that reveal all hours for which compensation is requested and how

 those hours were allotted to specific tasks.” CoStar Group, Inc. v. LoopNet, Inc., 106 F. Supp. 2d

 780, 788 (D. Md. 2000) (citing authorities); accord Beyond Sys., Inc. v. World Ave. USA, LLC,

                                                 10
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 13 of 20 Pageid#:
                                  17748



 No. CIV.A. PJM-08-921, 2011 WL 2038545, at *5 (D. Md. May 24, 2011) (similar). Excerpts

 from the electronic invoicing systems for BSF, Paul, Weiss, and KHF, reflecting the records of the

 work performed in connection with Ray’s July 29 and September 14 depositions and the

 September 14 Show Cause Hearing, are being submitted as Exhibit A to the Phillips Declaration.

         As set forth in Exhibit A, Plaintiffs’ counsel devoted 69.6 hours of attorney and paralegal

 time to addressing Ray’s failure to appear for his July 29 and September 14 depositions and the

 September 14 Show Cause Hearing. Plaintiffs also incurred costs in the form of court reporting

 and videography services for the two depositions, which are also shown in Exhibit A. Plaintiffs

 are excluding from their request, in a further effort to be reasonable and in the exercise of the sound

 professional billing judgment that courts expect to be applied by the award-seeking attorney in this

 context, 4 among other things, the attorney and paralegal hours and expenses devoted to the

 following work relating to the following:

     •   Other motions against Ray, including but not limited to Plaintiffs’ prior motions to compel

         discovery and Ray’s July 13 deposition, and all work for which fees and costs are being

         sought through other fee petitions. 5




 4
     See generally Hensley v. Eckerhart, 461 U.S. 424, 434 (1983) (“Counsel for the prevailing party should make a
     good faith effort to exclude from a fee request hours that are excessive, redundant or otherwise unnecessary, just
     as a lawyer in private practice ethically is obligated to exclude such hours from his fee submission. ‘In the private
     sector, “billing judgment” is an important component in fee setting. It is no less important here. Hours that are
     not properly billed to one’s client also are not properly billed to one’s adversary . . . .’” (quoting Copeland v.
     Marshall, 641 F.2d 880, 891 (D.C. Cir. 1980) (en banc) (emphasis added)); see also Rum Creek Coal Sales, 31
     F.3d at 175 (noting fees claimed must reflect the application of “billing judgment”).
 5
     See supra at footnotes 2 and 3.

                                                           11
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 14 of 20 Pageid#:
                                  17749



     •   Work done by other attorneys not identified in this Petition Regarding Recoverable

         Attorneys’ Fees. 6

     •   All time and expenses of Plaintiffs’ counsel expended on this Petition.7

 (See Phillips Decl. ¶ 15.)

         As this Court has previously recognized, discovery in this case poses “unique and

 complicated challenges,” with “very little clear-cut guidance on how to craft just and appropriate

 sanctions[.]” May 26, 2020 Mem. Op. 21, ECF No. 738. Notwithstanding Plaintiffs’ repeated

 attempts to resolve discovery issues without Court intervention, Ray’s repeated obfuscation, delay,

 and disappearance from this litigation has interfered with the progress of this case and required

 Plaintiffs to seek the Court’s assistance on multiple occasions.

         Ray failed to appear for two Court-ordered depositions on July 29, 2020 and September

 14, 2020. On July 29, 2020, Plaintiffs made multiple attempts to contact Ray and remained on the

 record to allow him an opportunity to appear. He failed to do so. ECF No. 818. After the July

 29, 2020, deposition Plaintiffs had to prepare and file a short supplemental brief to compel Ray’s

 deposition for the third time. ECF No. 818. Plaintiffs also had to file under seal and serve yet

 another notice of deposition on Ray. ECF Nos. 849, 858. Plaintiffs then expended additional time

 and resources preparing for Ray’s rescheduled deposition. On September 14, 2020, Plaintiffs

 attempted to make contact with Ray, gave Ray a reasonable opportunity to appear at his September

 14, 2020 deposition, and waited on the record for him to do so. He did not. Plaintiffs took


 6
     For example, Plaintiffs have excluded time spent by Michael Bloch reviewing and editing submissions and
     preparing for the Show Cause Hearing.
 7
     See, e.g., Paice, LLC v. Hyundai Motor Co., No. CIV. WDQ-12-0499, 2014 WL 3819204, at *27 (D. Md. June
     27, 2014) (noting the added liability to the sanctioned party of fees for preparing the fee petition itself).

                                                        12
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 15 of 20 Pageid#:
                                  17750



 reasonable measures in attempting to contact and depose Ray and allow him a reasonable amount

 of time to appear at his missed depositions. Plaintiffs thus took an overall efficient and reasonable

 approach to lay a record, move to compel, and comply with the Court’s orders, while allowing Ray

 ample opportunity to appear. The time and costs that Plaintiffs incurred in connection with the

 July 29 and September 14 depositions are reasonable.

        The September 14 Show Cause Hearing necessitated more preparation. It was uncertain

 whether or not Ray would appear, and Plaintiffs had to be prepared for either scenario. If Ray

 appeared, Plaintiffs had to be ready to cross examine him on the stand. If he did not, Plaintiffs had

 to be prepared to give oral argument and lay a record. In either case, Ray’s history of non-

 compliance with the Court’s orders and his discovery obligations were extensive. However, in

 their preparation, Plaintiffs drew upon their prior filings and this Court’s orders regarding Ray’s

 disobedience, rather than starting from scratch, which reduced the amount of time required.

 Nevertheless, some amount of time was required to ensure that Plaintiffs were prepared for both

 Ray’s appearance and non-appearance and still ensure that the evidence presented satisfied the

 elements of civil contempt. To that end, Plaintiffs corresponded regularly regarding strategy,

 conducted research into outstanding legal issues, analyzed Ray’s document production for

 deficiencies, and created as well as reviewed preparatory materials. Per Court order, Plaintiffs also

 filed a submission regarding the documents they intended to use at the hearing. On September 14,

 2020, Plaintiffs were yet again left waiting for Ray to appear. He did not show. Plaintiffs spent

 considerable time preparing for and participating in the hearing. Taking this into account, the

 amount of time requested in connection with their work is reasonable.




                                                  13
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 16 of 20 Pageid#:
                                  17751



         Accordingly, Plaintiffs submit that taking into account all of the above, the hours and costs

 submitted in Exhibit A are reasonable.

         C.       The Lodestar Amount Is Reasonable and There Is No Basis for Adjustment

         Where, as here, Plaintiffs succeeded in full on their motion to compel Ray’s deposition

 (ECF No. 818) and their motion for sanctions (ECF No. 898), and Ray was found in civil contempt

 (ECF No. 877), 8 there is no basis to reduce the lodestar amount of $22,198.25 to account “for

 hours spent on unsuccessful claims unrelated to successful ones.” McAfee, 738 F.3d at 88 (quoting

 Robinson, 560 F.3d at 244). Accordingly, there is no basis to award only “a percentage of the

 remaining amount to the prevailing party[.]” VT Milcom, Inc., No. 5:16-CV-00007, ECF No. 81

 at 4. Rather, the full lodestar amount of $22,198.25 is the appropriate award.

                                                 CONCLUSION

         For the foregoing reasons, Plaintiffs respectfully request that the Court award to Plaintiffs’

 reasonable attorneys’ fees and expenses in the amount of $22,198.25, as set forth above, and order

 such other relief as the Court deems necessary and appropriate.




 8
     In its September 16, 2020 Order, the Court took under advisement requests not addressed in that order, such as
     Plaintiffs’ request for fees and costs. See ECF No. 877. However, that request was later granted. ECF No. 1039.
     Taking into account the circumstances as a whole, Plaintiffs substantially succeeded in obtaining relief. See Nigh
     v. Koons Buick Pontiac GMC, Inc., 478 F.3d 183, 190 (4th Cir. 2007) (“[W]e do not reflexively reduce fee awards
     whenever damages fail to meet a plaintiff’s expectations in proportion to the damages’ shortfall.”); see also
     Hensley v. Eckerhart, 461 U.S. 424, 440 (1983) (“Where a lawsuit consists of related claims, a plaintiff who has
     won substantial relief should not have his attorney’s fee reduced simply because the district court did not adopt
     each contention raised.”). The amount of time expended on including that specific requested relief was negligible
     in any event.
                                                          14
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 17 of 20 Pageid#:
                                  17752



 Dated: September 13, 2021                  Respectfully submitted,

                                            /s/ Jessica Phillips
                                            /s/ Jessica Phillips
                                            Jessica Phillips (pro hac vice)
                                            PAUL WEISS RIFKIND WHARTON &
                                            GARRISON LLP
                                            2001 K Street, NW
                                            Washington, DC 20006


  Of Counsel:

  Roberta A. Kaplan (pro hac vice)      Jessica E. Phillips (pro hac vice)
  Julie E. Fink (pro hac vice)          Karen L. Dunn (pro hac vice)
  Gabrielle E. Tenzer (pro hac vice)    William A. Isaacson (pro hac vice)
  Michael L. Bloch (pro hac vice)       Arpine S. Lawyer (pro hac vice)
  Jonathan R. Kay (pro hac vice)        PAUL, WEISS, RIFKIND, WHARTON &
  Alexandra K. Conlon (pro hac vice)    GARRISON LLP
  Emily C. Cole (pro hac vice)          2001 K St NW
  Yotam Barkai (pro hac vice)           Telephone: (202) 223-7300
  Benjamin D. White (pro hac vice)      Fax: (202) 223-7420
  KAPLAN HECKER & FINK, LLP             Washington, DC 20006
  350 Fifth Avenue, Suite 7110          jphillips@paulweiss.com
  New York, NY 10118                    kdunn@paulweiss.com
  Telephone: (212) 763-0883             wisaacson@paulweiss.com
  rkaplan@kaplanhecker.com
  jfink@kaplanhecker.com                Makiko Hiromi (pro hac vice)
  gtenzer@kaplanhecker.com              Nicholas A. Butto (pro hac vice)
  mbloch@kaplanhecker.com               PAUL WEISS RIFKIND WHARTON &
  jkay@kaplanhecker.com                 GARRISON LLP
  aconlon@kaplanhecker.com              1285 Avenue of the Americas
  ecole@kaplanhecker.com                New York, NY 10019-6064
  ybarkai@kaplanhecker.com              Telephone: (212) 373-3000
  bwhite@kaplanhecker.com               Fax: (212) 757-3990
                                        mhiromi@paulweiss.com
                                        nbutto@paulweiss.com

  David E. Mills (pro hac vice)         Alan Levine (pro hac vice)
  Joshua M. Siegel (VSB 73416)          Philip Bowman (pro hac vice)
  Caitlin B. Munley (pro hac vice)      COOLEY LLP
  Samantha A Strauss (pro hac vice)     55 Hudson Yards
  Alexandra Eber (pro hac vice)         New York, NY 10001
  COOLEY LLP                            Telephone: (212) 479-6260
                                       15
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 18 of 20 Pageid#:
                                  17753



  1299 Pennsylvania Avenue, NW         Fax: (212) 479-6275
  Suite 700                            alevine@cooley.com
  Washington, DC 20004                 pbowman@cooley.com
  Telephone: (202) 842-7800
  Fax: (202) 842-7899
  dmills@cooley.com
  jsiegel@cooley.com
  cmunley@cooley.com
  sastrauss@cooley.com
  aeber@cooley.com



  Robert T. Cahill (VSB 38562)         J. Benjamin Rottenborn (VSB 84796)
  COOLEY LLP                           WOODS ROGERS PLC
  11951 Freedom Drive, 14th Floor      10 South Jefferson St., Suite 1400
  Reston, VA 20190-5656                Roanoke, VA 24011
  Telephone: (703) 456-8000            Telephone: (540) 983-7600
  Fax: (703) 456-8100                  Fax: (540) 983-7711
  rcahil@cooley.com                    brottenborn@woodsrogers.com

                                       Counsel for Plaintiffs




                                      16
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 19 of 20 Pageid#:
                                  17754



                                CERTIFICATE OF SERVICE

        I hereby certify that on September 13, 2021, I filed the foregoing with the Clerk of Court
 through the CM/ECF system, which will send a notice of electronic filing to:

  Elmer Woodard                                   David L. Campbell
  5661 US Hwy 29                                  Justin Saunders Gravatt
  Blairs, VA 24527                                Duane, Hauck, Davis & Gravatt, P.C.
  isuecrooks@comcast.net                          100 West Franklin Street, Suite 100
                                                  Richmond, VA 23220
  James E. Kolenich                               dcampbell@dhdglaw.com
  Kolenich Law Office                             jgravatt@dhdglaw.com
  9435 Waterstone Blvd. #140
  Cincinnati, OH 45249                            Counsel for Defendant James A. Fields, Jr
  jek318@gmail.com
                                                  Bryan Jones
  Counsel for Defendants Jason Kessler,           106 W. South St., Suite 211
  Nathan Damigo, Identity Europa, Inc.            Charlottesville, VA 22902
  (Identity Evropa), Matthew Parrott, and         bryan@bjoneslegal.com
  Traditionalist Worker Party
                                                  Counsel for Defendants Michael Hill,
                                                  Michael Tubbs, and League of the South



  William Edward ReBrook, IV                      Joshua Smith
  The ReBrook Law Office                          Smith LLC
  6013 Clerkenwell Court                          807 Crane Avenue
  Burke, VA 22015                                 Pittsburgh, Pennsylvania 15216
  edward@rebrooklaw.com                           joshsmith2020@gmail.com

  Counsel for Defendants Jeff Schoep, Matthew     Counsel for Defendants Matthew Parrott,
  Heimbach, Matthew Parrott, Traditionalist       Matthew Heimbach, and Traditionalist
  Worker Party, National Socialist Movement,      Worker Party
  and Nationalist Front




                                                17
Case 3:17-cv-00072-NKM-JCH Document 1059 Filed 09/13/21 Page 20 of 20 Pageid#:
                                  17755



         I hereby certify that on August 24, 2021, I also served the following non-ECF
 participants via mail and electronic mail:

  Richard Spencer                                 Christopher Cantwell
  richardbspencer@icloud.com                      Christopher Cantwell 00991-509
  richardbspencer@gmail.com                       USP Marion, 4500 Prison Rd.
                                                  P.O. Box 2000
  Vanguard America                                Marion, IL 62959
  c/o Dillon Hopper
  dillon_hopper@protonmail.com                    Robert “Azzmador” Ray
                                                  azzmador@gmail.com
  Elliott Kline a/k/a Eli Mosley
  eli.f.mosley@gmail.com
  deplorabletruth@gmail.com
  eli.r.kline@gmail.com




    Dated: September 13, 2021


                                                  /s/ Jessica Phillips
                                                  Jessica Phillips (pro hac vice)
                                                  PAUL WEISS RIFKIND WHARTON &
                                                  GARRISON LLP

                                                  Counsel for Plaintiffs




                                                18
